IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


    PAUL A. ROSENBAUM, JEFFREY R. )
    BEATY, and ARTHUR L. WILMES,    )
                                    )
                        Plaintiffs, )
                                    )
                v.                  )                C.A. No. 2021-0728-JRS
                                    )
    CYTODYN INC., SCOTT A. KELLY, )
    NADER Z. POURHASSAN, JORDAN )
    G. NAYDENOV, ALAN P. TIMMINS, )
    SAMIR R. PATEL, and GORDON A.   )
    GARDINER,                       )
                                    )
                        Defendants. )


              ORDER DENYING PLAINTIFFS’ MOTION FOR AN
                    INJUNCTION PENDING APPEAL


         WHEREAS, on October 13, 2021, the Court entered a Post-Trial

Memorandum Opinion (the “Opinion”) rejecting Plaintiffs’ claim that Defendants

breached the advance notice bylaw within the bylaws of CytoDyn Inc. (“CytoDyn”

or the “Company”) and denying Plaintiffs’ request for declaratory and injunctive

relief;1




1
    Rosenbaum v. CytoDyn Inc., 2021 WL 4775140 (Del. Ch. Oct. 13, 2021) (“Opinion”).
         WHEREAS, on October 15, 2021, Plaintiffs, Paul A. Rosenbaum, Jeffrey P.

Beaty and Arthur L. Wilmes, moved for an injunction prohibiting Defendants from

proceeding with the Company’s annual meeting pending appeal (the “Motion”);

         WHEREAS, on October 19, 2021, Defendants filed their opposition to the

Motion;

         NOW THEREFORE, THE COURT FINDS AND ORDERS AS

FOLLOWS:

         1.     The Motion is DENIED.

         2.     Under Court of Chancery Rule 62(c) and Supreme Court Rule 32, this

Court has discretion to grant an injunction with respect to its judgment pending

appeal. In exercising that discretion, the Court is guided by the so-called Kirpat

factors.2 Those factors direct the Court to: (i) make a preliminary assessment of the

movant’s likelihood of success on appeal; (ii) assess whether the movant will suffer

irreparable harm if the injunction is not granted; (iii) assess whether any other

interested party will suffer substantial harm if the injunction is granted; and

(iv) consider whether the public interest will be served if the injunction is granted.3




2
 Kirpat, Inc. v. Del. Alcoholic Beverage Control Comm’n, 741 A.2d 356 (Del. 1998); see
also Gradient OC Master, Ltd. v. NBC Universal, Inc., 2007 WL 3326080, at ¶ 12
(Del. Ch. July 20, 2007) (ORDER) (applying Kirpat in the context of Rule 62(c)).
3
    Kirpat, 741 A.3d at 357.


                                           2
         3.       When considering the Kirpat factors, because the trial court is asked to

assess the strength of its own reasoning and judgment, “the ‘likelihood of success

on appeal’ prong cannot be interpreted literally or in a vacuum.”4 Instead, “[i]f the

other three factors strongly favor interim relief, then a court may exercise its

discretion to reach an equitable resolution by granting a[n] [injunction] if the

petitioner has presented a serious legal question that raises a ‘fair ground for

litigation and thus more deliberative investigation.’”5 With this guidance in mind,

the court often considers the first three factors before assessing whether the movant

has presented a question that raises a fair ground for review by our Supreme Court.6

         4.       In applying the Kirpat factors, the court must remember that they

“are not a checklist; they are balanced with ‘all of the equities involved in the case

together.’”7 “Such a balancing of equities is particularly complex when, as here, the

interests at issue are not limited to an award of money.”8 Indeed, “an application for

an injunction pending an appeal is likely to fail if, as is often the case, the Court has



4
    Id. at 358.
5
 Id. (citing Wash. Metro. Area Transit Comm’n v. Holiday Tours, Inc., 559 F.2d 841, 844
(D.C. Cir. 1977)).
6
    E.g., Klaassen v. Allegro Dev. Corp., 2013 WL 5967028, at *2 (Del. Ch. Nov. 7, 2013).
7
 Klig v. Deloitte LLP, 2010 WL 3489735, at *11 (Del. Ch. Sept. 7, 2010) (citing Kirpat,
741 A.3d at 358)).
8
    Paine Webber Ltd. P’ship Litig., 1997 WL 118401, at *1 (Del. Ch. Mar. 4, 1997).


                                              3
already denied an application for injunctive relief.”9 This is so because “similar

relief already has been sought and denied on the merits in the first instance.”10 Given

this dynamic, “the entry of an injunction pending an appeal” that would mimic or

expand the request for relief already rejected “is an unusual occurrence.”11

           5.   Under Kirpat factor (ii), Plaintiffs argue they will suffer irreparable

harm if the injunction is not granted because, without it, their appeal likely cannot

be decided by the Delaware Supreme Court prior to CytoDyn’s annual meeting on

October 28. Under the circumstances presented here, however, that claimed harm

falls short of the irreparable harm required to support the injunction Plaintiffs seek.

“The Court may deny a motion pursuant to Rule 62(c), and enforce its judgment

against the party seeking appeal, even if doing so may harm that party by

‘undermin[ing] its opportunity for Supreme Court review of the judgment.’”12



9
 2 Donald J. Wolfe & Michael A. Pittenger, Corporate and Commercial Practice in the
Delaware Court of Chancery § 18.09, 18-21 (2d ed. 2020).
10
     Id.
11
     Id.
12
   Lynch v. Gonzalez, 2020 WL 5648567, at *4 (Del. Ch. Sept. 22, 2020) (citing Jagodzinski
v. Silicon Valley Innovation Co., LLC, 2011 WL 4823569, at *3 (Del. Ch. Aug. 16, 2011));
see also Bond Purchase, L.L.C. v. Patriot Tax Cred. Props., L.P., 1999 WL 669358, at *8
(Del. Ch. Aug. 16, 1999) (“Defendants claim that denying a stay would result in irreparable
harm to them because . . . [it] would provide Plaintiff with final relief and moot Defendants’
current appeal. If I were to accept Defendants’ argument, every Order of this Court that
contains a form of injunctive relief would justify a stay of that Order pending appeal on the
basis of Rule 62(c).”).


                                              4
While I recognize that prohibiting a stockholder from exercising her franchise rights

can amount to irreparable harm,13 in this case, any such harm is, in large measure,

self-inflicted.14 Because Plaintiffs chose to submit their nomination notice on the

eve of the deadline set by the advance notice bylaw, and then chose to wait weeks

after that submission before they initiated litigation, this case did not reach Chancery

until August 24.15 Since then, the Court has been fully accommodating, including

by ordering expedited proceedings, scheduling trial as requested, and entering an

opinion three business days after the matter was submitted for decision.16

Inexplicably, no appeal has been filed, and no expedited treatment has been sought.

Plaintiffs cannot now, claiming irreparable harm, ask the Court to grant a motion

that essentially affords them the injunctive relief they were denied in the plenary




13
  E.g., Icahn P’rs LP v. Amylin Pharms., Inc., 2012 WL 1526814, at *3 (Del. Ch. Apr. 20,
2012) (“Plaintiffs would be irreparably harmed by having to wait 13 months to effectuate
change.”); Aprahamian v. HBO & Co., 531 A.2d 1204, 1208 (Del. Ch. 1987) (“Plaintiffs
have expended considerable sums of money on this proxy contest. If the meeting is
postponed, arguably, the proxies solicited and returned in good faith by the stockholders
will become void and a postponement may well defeat the efforts of plaintiffs and the will
of the majority of the stockholders. Irreparable harm may be assumed in such a case.”).
But see Defs.’ Opp’n to Pls.’ Mot. for Inj. Pending Appeal (“DO”) (D.I. 71) at 7–10
(arguing persuasively that the cases Plaintiffs cite are inapposite).
14
     Opinion at **2, 17–23.
15
     D.I. 1.
16
     D.I. 67.


                                            5
action in order to relieve time pressure caused by a build-up of steam they

themselves helped to generate.

      6.     Factor (iii) of Kirpat weighs heavily in favor of Defendants because

they will experience substantial harm if the Motion is granted. Again, if Defendants

are enjoined from holding their annual meeting, then Plaintiffs will have obtained

much if not all of the relief they sought and were denied after a trial on the merits.

Plaintiffs lost after trial. That means they were afforded an opportunity to prove that

Defendants breached the advance notice bylaw by rejecting Plaintiffs’ nomination

notice, but they failed to present sufficient evidence to prove that claim. Given that

the very purpose of an advance notice bylaw is to “permit orderly . . . election

contests,”17 to deny CytoDyn the benefit of its advance notice bylaw by forcing a

delay of its annual meeting, particularly after it prevailed at trial, would cause harm

to the Company.

      7.     Not only would an injunction pending appeal frustrate the very purpose

of the duly enacted advance notice bylaw in this case, it would also likely facilitate

“an attempt to circumvent” the substance of the Opinion.18 Even if the attempt is



17
  BlackRock Credit Allocation Income Tr. v. Saba Cap. Master Fund, Ltd., 224 A.3d 964,
980 (Del. 2020).
18
   Newcastle P’rs, L.P. v. Vesta Ins. Gp., Inc., 887 A.2d 975, 979 (Del. Ch. 2005). As
Defendants observe, Plaintiffs bid to force CytoDyn to delay its annual meeting might
reasonably be viewed as a belated attempt at a do-over. Regardless of the results of the
appeal, having disrupted and delayed the conduct of the duly noticed annual meeting,

                                           6
the product of good faith, the fact remains that Plaintiffs had an opportunity to prove

that the annual meeting should not proceed without the inclusion of their slate of

director nominees but their proof fell short. They may seek an appeal of that

determination but, in doing so, they may not cause the Company to suffer the very

harm Defendants avoided by prevailing at trial.

         8.      Defendants would be harmed in other respects as well. CytoDyn’s

stockholders have been informed that a meeting will be held on October 28.19

All steps necessary to conduct that meeting have been taken. Cancelling it a week

before it is to go forward would result in substantial costs and serious confusion.

         9.      Factor (iv) of Kirpat asks the Court to determine whether the public

interest will be served if the Motion is granted. Who controls the board of directors,

although “critically important to the litigants” and other stakeholders, implicates the

“private interests of particular corporate constituencies,” not the public interest.20

To the extent the public interest is served in defending stockholder rights, which

rights are “sacrosanct,”21 Plaintiffs’ interest in exercising their franchise is balanced




Plaintiffs may well have the opportunity to submit a new nomination notice that corrects
the significant deficiencies in their failed notice. See DO at 11–12.
19
     DO at 11.
20
     Klaassen, 2013 WL 5967028, at *3.
21
     EMAK Worldwide, Inc. v. Kurz, 50 A.3d 429, 433 (Del. 2012).


                                            7
in this case by the order and predictability that the advance notice bylaws seek to

create and that Defendants and other CytoDyn stockholders are entitled to under the

Opinion. Plaintiffs will have their chance to nominate their director slate, and to do

so in compliance with the advance notice bylaw, at CytoDyn’s 2022 annual

meeting.22

         10.    Based on the foregoing, I am satisfied that Kirpat factors (ii)–(iv) and

the balance of equities weigh in favor of denying the Motion. And Factor (i) cannot

save Plaintiffs’ Motion because “the other three factors” do not “strongly favor

interim relief,” and granting the Motion would not otherwise be an “equitable

resolution.”23 Indeed, in my view, factor (i) weighs in favor of denying the Motion.




22
   Plaintiffs’ attempt to liken this case to Icahn P’rs LP v. Amylin Pharms., Inc.,
2012 WL 1526814 (Del. Ch. Apr. 20, 2012) is misleading. In Icahn, plaintiffs sought and
were granted expedited scheduling of their claim to cause the target company to waive its
advance notice bylaw because the company was facing a “critical time” after it was
presented with an acquisition proposal, resisted by the board, that would have delivered a
substantial premium to stockholders. Id. at *3. According to Plaintiffs, CytoDyn is also
confronting a “critical time” as evidenced by its recent disclosure that “there is substantial
doubt as to the Company’s ability to continue as a going concern.” Motion at 7. Of course,
Plaintiffs neglect to mention that the Company has made that identical public disclosure
on a regular basis for more than a decade. DO at 10 (citing multiple examples of the prior
disclosures). This is not at all surprising given that CytoDyn is a clinical stage
biopharmaceutical company that has yet to bring a product to market.
23
     Kirpat, 741 A.2d at 358.


                                              8
The Opinion did not break new legal ground or radically extend settled law.24

Following our Supreme Court’s clear direction in Saba,25 in the absence of evidence

of manipulative behavior by Defendants that might have affected how Plaintiffs

chose to prepare and submit their nomination notice, I determined that Blasius did

not apply to my construction and application of an advance notice bylaw validly

enacted on a proverbial clear day.26 I did, however, reserve room for Plaintiffs to

invoke equitable considerations of fairness to ensure the shareholder franchise is

protected.27 Ultimately, however, Plaintiffs failed to prove any basis to invoke

equity to force CytoDyn’s board of directors to accept a facially deficient nomination




24
   Plaintiffs point out that I stated in the Opinion’s introduction that “the law in this area
may not be as settled as one would think.” Opinion at *1. While Plaintiffs correctly quote
the Opinion, they fail to quote it completely or in context. The entire sentence reveals that
the Court was simply expressing surprise that the parties could not agree on the standard
of review given “the density of our jurisprudence in the ‘advance notice bylaw’ space.”
See id. (“In a twist that suggests the law in this area may not be as settled as one would
think, particularly given the density of our jurisprudence in the ‘advance notice bylaw’
space, the parties have offered two very different perspectives of the standard of review by
which I should review the evidence and ultimately adjudicate the dispute.”).
25
  BlackRock Credit Allocation Income Tr. v. Saba Cap. Master Fund, Ltd., 224 A.3d 964
(Del. 2020).
26
     Opinion at **13–14.
27
   Id. at *15; see Schnell v. Chris-Craft Indus., Inc., 285 A.2d 437, 439 (Del. 1971)
(“[I]nequitable action does not become permissible simply because it is legally possible.”).


                                              9
notice. This case was decided on the facts, a dynamic that offers a much narrower

space in which to ask our Supreme Court to overturn a trial court’s judgment.28

DATED: October 20, 2021

                                                        /s/ Joseph R. Slights III
                                                              Vice Chancellor




28
  Opinion at *2 (“Applying the unambiguous terms of the advance notice bylaw, it is clear
Plaintiffs’ Nomination Notice fell short of what was required.”); id. at *12 (“By a
preponderance of the evidence, I conclude that Plaintiffs’ Nomination Notice was deficient
and there is no basis in equity to excuse the deficiency.”).


                                           10